DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 4/12/21 has been entered.

Response to Arguments
	Applicant’s arguments with respect to the amended claims filed 4/12/21 have been considered as follows.

Objections of the claims:
	The objections are withdrawn in view of the amended claims. 

Double Patenting Rejections of the claims:
	The rejections are withdrawn in view of the amended claims. 

35 USC 102 Rejections of the claims:
	Applicant’s arguments are moot in view of the new ground rejections.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,5-6,10-13,16-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takada (US 20170363846).

    PNG
    media_image1.png
    278
    664
    media_image1.png
    Greyscale

Regarding claim 1, Takada teaches a variable magnification optical system (Fig. 2, see above, [348], +-+-+) comprising, in order from an object side: a first lens group having positive refractive power (G1), a second lens group having negative refractive power (G2), a third lens group having positive refractive power (G3), a fourth lens group having negative refractive power (G4), and a fifth lens group having positive refractive power (G5);
upon varying a magnification, a distance between the first lens group and the second lens group being varied, a distance between the second lens group and the third lens group being varied, a distance between the third lens group and the fourth lens group being varied (as seen in Fig. 2), and a distance between the fourth lens group and the fifth lens group being varied;
upon focusing, the fourth lens group being moved (as seen in Fig. 2); and
the following conditional expression being satisfied:
([348]: 15.16/12.75)
2.00<f1/(-f2)<4.00 (35.30/15.16)
where f1 denotes a focal length of the first lens group, f2 denotes a focal length of the second lens group, and f3 denotes a focal length of the third lens group.

Regarding claim 5, Takada further teaches the variable magnification optical system according to claim 1, wherein, upon varying a magnification, the first lens group is fixed in a position with respect to an image plane (as seen in Fig. 2).

Regarding claim 6, Takada further teaches the variable magnification optical system according to claim 1, wherein, upon varying a magnification, the third lens group is fixed in a position with respect to an image plane (as seen in Fig. 2).

Regarding claim 10, Takada further teaches an optical equipment comprising a variable magnification optical system according to claim 1 (Fig. 20).

Regarding claim 11, Takada further teaches an imaging equipment (Fig. 20) equipped with a variable magnification optical system according to claim 1, and an imaging portion (23, [363]) for picking up an image formed by the variable magnification optical system.

Regarding claim 12, mutatis mutandis, Takada teaches all the limitations as stated in claim 1 rejection above.

Regarding claim 13,16-17 mutatis mutandis, Takada teaches all the limitations in Examples 4-9 similar to claims 1,6,10 rejection above.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogata (US 20140218808).

    PNG
    media_image2.png
    237
    629
    media_image2.png
    Greyscale

Regarding claim 1, Ogata teaches a variable magnification optical system (e.g., Fig. 4, see above, [236], +-+--+) comprising, in order from an object side: a first lens group having positive refractive power (G1), a second lens group having negative refractive power (G2), a third lens group having positive refractive power (G3), a fourth lens group having negative refractive power (G4, G5 or G4&G5), and a fifth lens group having positive refractive power (G6);
upon varying a magnification, a distance between the first lens group and the second lens group being varied, a distance between the second lens group and the third lens group being varied, a distance between the third lens group and the fourth lens group being varied (as seen in Fig. 2), and a distance between the fourth lens group and the fifth lens group being varied;
upon focusing, the fourth lens group being moved (as seen in Fig. 2); and

0.82<(−f2)/f3<1.30 ([236]: 23.78/21)
2.00<f1/(-f2)<4.00 (87.78/23.78)
where f1 denotes a focal length of the first lens group, f2 denotes a focal length of the second lens group, and f3 denotes a focal length of the third lens group.

Regarding claim 7, Ogata further teaches the variable magnification optical system according to claim 1, wherein the first lens group comprises, in order from the object side, a positive lens, a negative lens and a positive lens (as seen in Fig. 4).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
Claim(s) 8-9,14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takada.
  Regarding claim 8, Takada teaches all the limitations as stated in claim 1, but does not explicitly teach a vibration reduction lens group that is movable to have a displacement component in a direction perpendicular to the optical axis.
Absent any showing of criticality and/or unpredictability, having a vibration reduction lens group that is movable to have a displacement component in a direction perpendicular to the optical axis would have been known to one of ordinary skill in the 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Takada by having a vibration reduction lens group that is movable to have a displacement component in a direction perpendicular to the optical axis for the purposes of improving image quality.

Regarding claim 9, the modified Takada teaches all the limitations as stated in claim 8, but does not explicitly teach the following conditional expression is satisfied:
0.70<|fvr|/f3<1.60,
where fvr denotes a focal length of the vibration reduction lens group.
Absent any showing of criticality and/or unpredictability, having 0.70<|fvr|/f3<1.60 would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention (using G3 as the vibration reduction group) for the purposes of improving the image quality while reducing the complexity and protecting the vibration unit (the potential candidates are G1, G3 and G5 since they are fix, so the vibration reduction unit do not have to deal with the zooming operation, G1 locates at the outmost, susceptible to external environment, G5 is too close to the imaging plane, likely too sensitive for movement upon image quality. Therefore G3 is considered as the suitable vibration reduction unit).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the teaching of Takada 

Regarding claims 14-15, mutatis mutandis, modified Takada teaches all the limitations therein similar to claims 8-9 rejections above.  

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 3, the prior art of record neither anticipates nor renders obvious all the limitations of claim 3 for a variable magnification optical system including “the fourth lens group consists of, in order from the object side, a positive lens and a negative lens”, along with the other claimed limitations of claim 3.
The other claim(s) is/are allowed for its/their claim dependency.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234